Citation Nr: 1317411	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  08-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for degenerative arthritis of the left knee, status post total knee replacement, prior to August 27, 2008, and as of October 1, 2009.

2.  Entitlement to a rating in excess of 40 percent for a seizure disorder.

3.  Entitlement to a rating in excess of 10 percent prior to September 24, 2009, for residuals of a thoracic spine fracture and in excess of 20 percent as of September 24, 2009.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

5.  Entitlement to a rating in excess of 10 percent for residuals of a cervical spine fracture, status post fusion.

6.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2007 rating decision reduced the Veteran's disability rating for a seizure disorder to 40 percent from a 60 percent rating assigned, from November 17, 2003, in an October 2004 rating decision.  The earlier decision had noted that an examination would be scheduled, in essence, because the disorder was likely to improve.  38 C.F.R. § 3.344(c) (2012).  A pre-determination notice of the reduction was not provided because the amount of monthly compensation payments were not reduced.  Therefore, the issue as to this matter for appellate review is appropriately addressed as entitlement to an increased rating rather than entitlement to restoration of the previously assigned 60 percent rating.

The June 2007 rating decision also granted increased 10 percent ratings for the residuals of thoracic and cervical spine fractures, denied a rating in excess of 60 percent for degenerative arthritis of the left knee, status post total knee replacement, denied a rating in excess of 10 percent for degenerative arthritis of the right knee, and denied entitlement to a TDIU.  An October 2008 rating decision granted a temporary 100 percent rating effective from August 27, 2008, for the Veteran's service-connected left knee disability, status post total knee replacement, from the date of his hospital admission and assigned a 60 percent rating to be effective from October 1, 2009.  An August 2010 rating decision granted an increased 20 percent rating for residuals of a thoracic spine fracture effective from September 24, 2009.  The issues for appellate review have been revised accordingly.

A claim for a TDIU is generally a rating theory and not a separate claim for benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU under 38 C.F.R. § 4.16(b), although similar are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration is solely on an individual disability basis rather than on the combined effect of a veteran's service-connected disabilities.  38 C.F.R. § 3.321(b)(1).  The Board finds that service connection is established for more than one disability and that entitlement to a TDIU is appropriately addressed as a separate issue on appeal. 

The Veteran withdrew his request for a Board hearing by correspondence dated in April 2013.  He also waived Agency of Original Jurisdiction (AOJ) review of evidence added to his Virtual VA electronic record subsequent to an August 2010 supplemental statement of the case.  

The issues of entitlement to a temporary total rating based upon a period of hospital treatment and entitlement service connection for residuals of an above the left knee amputation have been raised by correspondence dated in March 2012, June 2012, and April 2013, but have not been adjudicated by the AOJ.  The temporary total rating issue was addressed in correspondence by the AOJ in June 2012 without indication of any subsequent action.  Therefore, the Board does not have jurisdiction over those issues.  The temporary total rating issue is referred to the AOJ for appropriate action.  The service connection claim is inextricably intertwined with the left knee disability increased rating issue on appeal and must be addressed on remand. 

The issues of entitlement to increased ratings for degenerative arthritis of the left knee, degenerative arthritis of the right knee, residuals of a thoracic spine fracture, and residuals of a cervical spine fracture, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence shows the Veteran's seizure disability has been manifested by no grand mal seizures since June 2006 and by petit mal seizures, including in June 2009, December 2009, and April 2010, with no seizures since April 2010.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2006.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, VA vocational rehabilitation records, private medical records, Social Security Administration (SSA) records, and the Veteran's statements in support of his claims.  There is no evidence of any additional existing pertinent records concerning the Veteran's service-connected seizure disorder.  The Board finds that further attempts to obtain additional evidence as to this matter would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The Board notes the Veteran's service-connected seizure disorder was last addressed by VA examination in August 2010, but that pertinent medical evidence was received, including VA reports dated in March 2012 and January 2013, sufficient for an adequate determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4) (2012).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate this claim would not cause any prejudice to the appellant.  

Disability rating are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012).  Rating of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The regulations pertaining to neurological disabilities were revised during the course of this appeal.  73 Fed. Reg. 54693-01 (Sept. 23, 2008); 76 Fed. Reg. 78824 (Dec. 20. 2011).  The criteria for grand or petit mal epilepsy were not revised.

Applicable regulations provide that grand mal epilepsy, Diagnostic Code 8910, and petit mal epilepsy, Diagnostic Code 8911, are rated under the general rating formula for seizures.  Jacksonian and focal motor or sensory epilepsy, Diagnostic Code 8912, and diencephalic epilepsy, Diagnostic Code 8913, are rated as minor seizures, except in the presence of major and minor seizures, which are to be rated based upon the predominating type.  It is noted that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness and that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a (2012).  

The General Rating Formula for Major and Minor Epileptic Seizures provides ratings for a disability averaging at least one major seizure per month over the last year (100 percent); averaging at least one major seizure in three months over the last year or more than 10 minor seizures weekly (80 percent); averaging at least one major seizure in four months over the last year or nine to 10 minor seizures per week (60 percent); at least one major seizure in the last six months or two in the last year or averaging at least five to eight minor seizures weekly (40 percent); with at least one major seizure in the last two years or at least two minor seizures in the last six months (20 percent); and with a confirmed diagnosis of epilepsy with a history of seizures (10 percent).  38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures (2012).  

When continuous medication is shown necessary for the control of epilepsy the minimum rating will be 10 percent and will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type will be rated.  There will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a (2012).  

The pertinent evidence of record includes the Veteran's statements that he had been told his seizure disorder would not resolve and his statements that it affected his ability to obtain employment.  Social Security Administration (SSA) records show he was found to be disabled, effective from November 1989, due to degenerative arthritis of the knees.  

On VA examination in May 2007 the Veteran reported that he last experienced a grand mal seizure in June 2006 and that he experienced seizures involving a sulfur-type smell and loss of consciousness of up to three minutes approximately three times per month.  The examiner provided a diagnosis of seizure disorder and noted that the Veteran was not able to work.

At his August 2010 VA examination the Veteran reported that he had a couple of seizures over the previous eight months with a seizure where he woke up on the floor in December 2009.  He stated his last seizure of any type was in April 2010.  The examiner noted the seizure disorder by history was generalized convulsive epilepsy and precipitated or aggravated by emotional stress.  There had been three seizures over the previous year in June 2009, December 2009, and April 2010 based upon the Veteran's statement.  No other seizures were reported.  It was noted that a four hour electroencephalogram (EEG) study in January 2009 was negative.  Treatment included antiepileptic medication.  The diagnoses included partial seizure disorder associated with sepsis from left knee osteomyelitis.  The examiner noted that the disorder had significant effects on his usual occupation with difficulty driving to work.  The effects on usual daily activities, including shopping, exercise, sports, recreation, and traveling were moderate.  The Veteran was found to be limited physically due to a left knee fusion, but that he had not had a seizure since May 2005, apparently referring to grand mal seizures, and would be able to perform sedentary work.  

VA treatment records dated in March 2012 show a neurology evaluation report noted the Veteran's last seizure was in April 2010 and that a January 2011 EEG was entirely normal.  The diagnosis was partially symptomatic epilepsy/simple partial seizure with olfactory symptoms and secondary tonic colonic generalization, controlled on Keppra monotherapy.  In a December 2012 report it was noted he had experienced no seizures in a couple of years.  A January 2013 report noted the Veteran's seizure disorder was well controlled with Keppra.  

Based upon the evidence of record, the Board finds the Veteran's seizure disability has been manifested by no grand mal seizures since approximately June 2006 and by petit mal seizures, including in June 2009, December 2009, and April 2010, with no seizures since April 2010.  There is no evidence of more than one major seizure in a six month period, more than two major seizure in a 12 month period, nor minor seizures averaging at least five to eight weekly.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then VA must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the Veteran's service-connected seizure is adequately rated under the available schedular criteria and that the objective findings of impairment are well documented.  There is no credible evidence of a seizure disability more severe than the assigned schedular rating and the opinion of the August 2010 VA examiner as to the Veteran's ability to work is persuasive.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  The Board further finds that marked interference with employment, beyond that anticipated by the assigned ratings, and frequent hospitalization due to a seizure disorder are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for his seizure disorder and the claim must be denied.


ORDER

Entitlement to a rating in excess of 40 percent for a seizure disorder is denied.


REMAND

A review of the record reveals that a claim for service connection for residuals of an above the left knee amputation was raised by the Veteran, but that it has not been developed or adjudicated by the AOJ.  The claim is found to be inextricably intertwined with the issues on appeal for a higher rating for a service-connected left knee disability and entitlement to a TDIU.  

The Board also notes that the Veteran's service-connected right knee, thoracic spine, and cervical spine disabilities were last examined by VA in August 2010.  Subsequent VA treatment records addressed the symptom manifestations associated with those disabilities and an October 2010 treatment report noted the Veteran was being seen by a private orthopedist.  A January 2013 report also noted he was presently in school studying criminal justice and that he wanted to work with children on parole.  In a June 2012 VA Form 21-4142, the Veteran provided VA authorization for assistance in obtaining copies of private medical records dated from March 2012 to May 2012 pertaining to orthopedic disabilities.  However, there is no indication of any action as to that matter.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to service connection for residuals of an above the left knee amputation.  The Veteran and his representative should be notified of any determination adverse to the claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  That should include the March 2012 to May 2012 records for which he previously provided a release, which has expired.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of the RO's unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination for opinions as to the nature and severity of his service-connected knee, thoracic spine, and cervical spine disabilities.  All necessary tests and studies, including range of motion studies, should be conducted.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination.  An opinion should also be provided as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


